Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145465                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145465
                                                                    COA: 309220
                                                                    Kent CC: 10-009176-FH
  WILLIE RUBE FIELDS,
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           h1113                                                               Clerk